As filed with the Securities and Exchange Commission on June 9, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10319 USA Mutuals (Exact name of Registrant as specified in charter) 700 N. Pearl Street, Suite 900 Dallas, Texas 75201 (Address of principal executive offices) (Zip code) Jerry Szilagyi 700 N. Pearl Street, Suite 900 Dallas, Texas 75201 (Name and address of agent for service) (800) 688-8257 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:March 31, 2015 Item 1. Reports to Stockholders. USA Mutuals Barrier Fund Institutional Class Shares (VICVX) Investor Class Shares (VICEX) Class A Shares (VICAX) Class C Shares (VICCX) USA Mutuals Generation Wave Growth Fund Investor Class Shares (GWGFX) each a series of USA Mutuals Annual Report March 31, 2015 USA Mutuals Advisors, Inc. Plaza of the Americas 700 North Pearl Street Suite 900 Dallas, Texas75201 Phone:1-866-264-8783 Web:www.USAMutuals.com Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 PORTFOLIO OF INVESTMENTS – USA MUTUALS BARRIER FUND 11 SCHEDULE OF OPTIONS WRITTEN – USA MUTUALS BARRIER FUND 14 PORTFOLIO OF INVESTMENTS – USA MUTUALS GENERATION WAVE GROWTH FUND 16 SCHEDULE OF OPTIONS WRITTEN – USA MUTUALS GENERATION WAVE GROWTH FUND 19 STATEMENTS OF ASSETS AND LIABILITIES 22 STATEMENTS OF OPERATIONS 24 STATEMENTS OF CHANGES IN NET ASSETS 25 FINANCIAL HIGHLIGHTS 27 NOTES TO FINANCIAL STATEMENTS 32 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 49 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 50 ADDITIONAL INFORMATION 53 2 LETTER TO SHAREHOLDERS Dear Shareholder: Financial Conditions During Fiscal Year Period During the fiscal year ended March 31, 2015, the Federal Reserve ended its Quantitative Easing (“QE”) asset purchase program. As of March 31, 2015, the balance sheet of the Federal Reserve had increased to $4.4 trillion (from $800 billion pre-2008). The total debt issued by the U.S. Treasury reached $18.15 trillion (an increase of $551 billion over the fiscal year). The Fed’s balance sheet continued to support the U.S. equity markets and the U.S. Government’s annual deficits are beginning to grow again. Equity markets worldwide did not perform as well as the S&P 500 Index during the fiscal year ended March 31, 2015, but as a group, they performed very well during the last quarter of the fiscal year. The European Central Bank joined the QE club in 2015, since the European Union’s economy was not growing to central banker expectations. Over the fiscal year, there was significant price deflation in energy, agricultural commodities and precious metals. Oil was down 45% during the fiscal year, and gold was down 8%. The U.S. Economy slowed drastically in the last 90 days of the fiscal year, yielding a 0.2% growth rate. The performance was written off to bad weather by economists. Historical Market Performance of the Funds During the fiscal year ended March 31, 2015, the S&P 500 Index returned 12.73%. During the same period the Barrier Fund Investor Class was up 0.13%, the Barrier Fund Class A (without sales charge) was up 0.11% and the Barrier Fund Class C (without sales charge) was down 0.61%.For the period from April 1, 2014 (commencement of operations) through March 31, 2015 the Barrier Fund Institutional Class was down 0.89%.The gaming sector significantly underperformed the market during the period, with the average performance of the top 5 gaming holdings being down 35.6%. Macau gaming revenue represents 50% of the worldwide gaming revenue and was severely impacted by Chinese Government restraints on exuberance. During the fiscal year, Galaxy Entertainment Group Ltd., the Macau based casino down 46.5%, was the worst performing holding. The Chinese Government’s crackdown on exuberance and corruption had an effect on sales of premium spirits in Asia.During the course of the fiscal year, equity options were used successfully to generate additional income for the Barrier Fund. The Generation Wave Growth Fund lost 9.81% over the fiscal year while the S&P 500 Index increased by 12.73%. A comparable index that represents multi alternative strategies is the IQ Hedge Multi-Strategy Index, which was up 5.18% for the same period.Short equity options were utilized in the Generation Wave Growth Fund as part of the multi alternative strategy. The exposure to fixed assets and commodities caused the differential with the comparable index. The IQ Hedge Multi-Strategy Index has a greater exposure to fixed income, an asset class that performed well, with interest rates hitting generational lows. Outlook – QE Whitewashes Profligate Government Spending The Central Bankers of the world are pursuing the same strategy: purchase debt to stimulate lending and boost their economies. The funds used to purchase the debt are created as a book entry on their balance sheets. What has happened in the U.S. since 2008 has been an increase of 73% in the U.S. debt outstanding while the balance sheet of the Fed quadrupled. In a normal period of time, the bond market would have reacted negatively to the excess 3 deficit spending and influenced Congress to address the deficit. With synthetically lower rates, it actually became cheaper to finance the deficits. A Keynesian economist would claim that the deficits are stimulating, but in normal periods of time, a rebound from recession would generate 3% to 6% growth, not 1% to 2.5%. Our fragile economy could not sustain the unwinding of QE and does not seem to be able to reduce the annual deficit through growth. It would appear as though the Federal Reserve has painted itself into a corner. If they cannot reduce their balance sheet to impact the money supply, was QE truly successful, or did they achieve a hidden goal to monetize $3.8 trillion of Debt? Gerald Sullivan Portfolio Manager Past performance does not guarantee future results. Opinions expressed are those of USA Mutuals Advisors, Inc. and are subject to change, are not guaranteed, and should not be considered a recommendation to buy or sell any security. This report is authorized for use when preceded or accompanied by a prospectus. Read it carefully before investing or sending money. Fund holdings and sector allocations are subject to change and are not a recommendation to buy or sell any security. For a complete list of Fund holdings, please see the Portfolio of Investments and Schedule of Options Written in this report. Mutual fund investing involves risk; principal loss is possible. The Barrier Fund will concentrate its net assets in industries that have significant barriers to entry including the alcoholic beverages, tobacco, gaming and defense/aerospace industries. The Fund may be subject to risks affecting those industries, including the risk that the securities of companies within those industries will underperform due to adverse economic conditions, regulatory or legislative changes or increased competition affecting those industries, more than would a fund that invests in a wide variety of industries. The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund invests in smaller companies, which involve additional risk such as limited liquidity and greater volatility. The Generation Wave Growth Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund invests in smaller companies, which involve additional risk such as limited liquidity and greater volatility. Because the Generation Wave Growth Fund may invest in third-party investment companies, including exchange-traded funds (“ETFs”), open-end mutual funds and other investment companies, your cost of investing in the Fund will generally be higher than the cost of investing directly in shares of mutual funds in which it invests. By investing in the Fund, you will indirectly bear your share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of those funds. Please refer to the prospectuses for more information about the Fund, including risks, fees and expenses. Because the Fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETFs shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact the Fund’s ability to sells it shares. Derivatives may involve certain costs and risks such as liquidity, interest rate, market, credit, management and the risk that a position could not be closed when most advantageous. Investing in derivatives could result in losing more than the amount invested. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. The IQ Hedge Multi-Strategy Index seeks to replicate the risk-adjusted return characteristics of the collective hedge funds using various hedge fund investment styles, including long/short equity, global macro, market neutral, event-driven, fixed income arbitrage and emerging markets.You cannot invest directly in an index. The USA Mutuals Funds are distributed by Quasar Distributors, LLC. 4 EXPENSE EXAMPLE (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption fees, and (2) ongoing costs, including advisory fees, distribution (12b-1) fees and other Fund expenses.If you purchase Class A shares of the Funds you will pay an initial maximum sales charge of up to 5.75% when you invest.A contingent deferred sales charge of 1.00% may be imposed on Class A share purchases of $1 million or more that are redeemed within 18 months of purchase.A 1.00% contingent deferred sales charge is imposed on Class C shares redeemed within twelve months of purchase.The Investor Class shares of the Funds andInstitutional Class shares of the USA Mutuals Barrier Fund charge no sales load.In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the Funds within 60 days of purchase.Individual retirement accounts (“IRAs”) will be charged a $15.00 annual maintenance fee.To the extent the Funds invest in shares of other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/14 – 3/31/15). Actual Expenses The first table provides information about actual account values and actual expenses.You may use the information in this table, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the respective line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) and redemption fees.Therefore, the first table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Hypothetical Example for Comparison Purposes The second table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or 5 EXPENSE EXAMPLE (Unaudited) (Continued) expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) and redemption fees.Therefore, the second table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Ending During Period Account Value Account Value October 1, 2014 - Annualized October 1, 2014 March 31, 2015 March 31, 2015 Expense Ratio Based on Actual Fund Returns USA Mutuals Barrier Fund Institutional Class* $ 6.01 1.20% Investor Class* 1,000.00 1,008.20 7.21 Class A* 1,000.00 1,007.90 7.26 Class C* 1,000.00 1,004.20 10.99 USA Mutuals Generation Wave Growth Fund* 1,000.00 922.50 8.39 * Expenses are equal to the Funds’ annualized expense ratio by class multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Expenses Paid Beginning Ending During Period Account Value Account Value October 1, 2014 - Annualized October 1, 2014 March 31, 2015 March 31, 2015 Expense Ratio Based on Hypothetical 5% Yearly Returns USA Mutuals Barrier Fund Institutional Class* $ 6.04 1.20% Investor Class* 1,000.00 1,017.75 7.24 Class A* 1,000.00 1,017.70 7.29 Class C* 1,000.00 1,013.96 11.05 USA Mutuals Generation Wave Growth Fund* 1,000.00 1,016.21 8.80 * Expenses are equal to the Funds’ annualized expense ratio by class multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. 6 INVESTMENT HIGHLIGHTS (Unaudited) Sector Breakdown % Total Investments USA Mutuals Barrier Fund USA Mutuals Generation Wave Growth Fund Total Returns as of March 31, 2015* USA Mutuals Barrier Fund – S&P 500 Average Total Returns Institutional Class Index Six months 0.91% 5.93% Cumulative annual since inception 4/01/14 -0.89% 11.94% USA Mutuals Barrier Fund – S&P 500 Average Total Returns Investor Class Index Six months 0.82% 5.93% One year 0.13% 12.73% Average annual three years 12.82% 16.11% Average annual five years 14.82% 14.47% Average annual ten years 8.13% 8.01% Average annual since inception 8/30/02 10.18% 8.88% 7 INVESTMENT HIGHLIGHTS (Unaudited) (Continued) USA Mutuals Barrier USA Mutuals Barrier Fund – Class A Fund – Class A S&P 500 Average Total Returns (with sales charge)* (without sales charge)* Index Six months -5.02% 0.79% 5.93% One year -5.65% 0.11% 12.73% Average annual three years 10.59% 12.80% 16.11% Average annual since inception 12/8/11 14.39% 16.46% 19.38% USA Mutuals Barrier USA Mutuals Barrier Fund – Class C Fund – Class C S&P 500 Average Total Returns (with sales charge)* (without sales charge)* Index Six months -0.58% 0.42% 5.93% One year -1.61% -0.61% 12.73% Average annual three years 11.96% 11.96% 16.11% Average annual since inception 12/8/11 15.61% 15.61% 19.38% USA Mutuals Generation Wave Growth Fund – S&P 500 IQ Hedge Multi- Average Total Returns Investor Class Index Strategy Index** Six months -7.75% 5.93% 2.76% One year -9.81% 12.73% 5.18% Average annual three years 3.68% 16.11% 4.87% Average annual five years 3.67% 14.47% 4.04% Average annual ten years 2.02% 8.01% N/A*** Average annual since inception 6/21/01 2.13% 5.88% N/A*** * With sales charge returns reflect the deduction of the current maximum initial sales charge of 5.75% for Class A and the applicable contingent deferred sales charge for Class A and Class C. Returns without sales charges do not reflect the current maximum sales charges. Had the sales charges been included, the returns would be reduced. ** Returns for the IQ Hedge Multi-Strategy Index do not reflect the reinvestment of dividends. *** The IQ Hedge Multi-Strategy Index’s inception was October 31, 2007. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of a Fund may be lower or higher than the performance quoted. In the absence of the existing fee waivers, the total return would be reduced. Performance data current to the most recent month end may be obtained by calling 1-866-264-8783. The returns shown on the table assume reinvestment of dividends and capital gains and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The S&P 500 Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. The IQ Hedge Multi-Strategy Index seeks to replicate the risk-adjusted return characteristics of the collective hedge funds using various hedge fund investment styles, including long/short equity, global macro, market neutral, event-driven, fixed income arbitrage and emerging markets. One cannot invest directly in an index. The Funds impose a 1.00% redemption fee on shares held less than 60 days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. 8 INVESTMENT HIGHLIGHTS (Unaudited) (Continued) USA Mutuals Barrier Fund – Institutional Class This chart assumes an initial gross investment of $10,000 made on April 1, 2014 (the commencement of operations). Hypothetical Comparison of Change in Value of $10,000 Investment USA Mutuals Barrier Fund – Investor Class This chart assumes an initial gross investment of $10,000 made on March 31, 2005. Hypothetical Comparison of Change in Value of $10,000 Investment 9 INVESTMENT HIGHLIGHTS (Unaudited) (Continued) USA Mutuals Barrier Fund – Class A and Class C This chart assumes an initial gross investment of $10,000 made on December 8, 2011 (the commencement of operations). Hypothetical Comparison of Change in Value of $10,000 Investment * Inception Date ** Assumes the deduction of the current maximum initial sales charge of 5.75% for Class A and the applicable contingent deferred sales charge for Class A and Class C. USA Mutuals Generation Wave Growth Fund This chart assumes an initial gross investment of $10,000 made on March 31, 2005. Hypothetical Comparison of Change in Value of $10,000 Investment 10 PORTFOLIO OF INVESTMENTS USA Mutuals Barrier Fund March 31, 2015 COMMON STOCKS 95.8% Shares Value Aerospace & Defense 24.2% The Boeing Co.(c) $ General Dynamics Corp.(c) Honeywell International Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corp.(c) Northrop Grumman Corp.(c) Raytheon Co.(c) Rolls-Royce Holdings PLC(b) Smith & Wesson Holding Corp.(a)(c) Sturm, Ruger & Co., Inc.(c) United Technologies Corp.(c) Alcoholic Beverages 22.8% AMBEV S.A. - ADR(b) Anheuser-Busch InBev SA/NV(b) Anheuser-Busch InBev SA/NV - ADR(b) The Boston Beer Co., Inc.(a) Brown-Forman Corp. - Class B Carlsberg A/S(b) Constellation Brands, Inc. - Class A(a)(c) Diageo PLC - ADR(b) Hawaii Sea Spirits LLC - Class C(a)(e)(f) Heineken N.V.(b) Molson Coors Brewing Co. - Class B(c) Pernod Ricard S.A.(b) SABMiller PLC(b) Casinos, Gambling & Lotteries 23.9% Boyd Gaming Corp.(a) Caesars Acquisition Co.(a) Caesars Entertainment Corp.(a)(c) Churchill Downs Inc. Galaxy Entertainment Group Ltd.(b) Gaming and Leisure Properties, Inc. International Game Technology The accompanying notes are an integral part of these financial statements. 11 PORTFOLIO OF INVESTMENTS (Continued) USA Mutuals Barrier Fund March 31, 2015 COMMON STOCKS 95.8% (Continued) Shares Value Casinos, Gambling & Lotteries 23.9% (Continued) Ladbrokes PLC(b) $ Las Vegas Sands Corp.(c) Melco Crown Entertainment Ltd. - ADR(b) MGM China Holdings Ltd.(b) MGM Resorts International(a)(c) Penn National Gaming, Inc.(a) Sands China Ltd.(b) SJM Holdings Ltd.(b) William Hill PLC(b) Wynn Macau, Ltd.(b) Wynn Resorts, Ltd. Tobacco Manufacturing 24.9% Altria Group, Inc.(c) British American Tobacco PLC - ADR(b) Imperial Tobacco Group PLC(b) Lorillard, Inc. Philip Morris International Inc. Reynolds American Inc.(c) Total Common Stocks (Cost $186,927,879) PREFERRED STOCKS 3.7% Alcoholic Beverages 3.7% Hawaii Sea Spirits LLC - Class C(a)(e)(f) Zodiac Spirits, LLC - Class A(a)(e)(f)(g) Total Preferred Stocks (Cost $9,975,000) The accompanying notes are an integral part of these financial statements. 12 PORTFOLIO OF INVESTMENTS (Continued) USA Mutuals Barrier Fund March 31, 2015 SHORT-TERM INVESTMENT 0.2% Shares Value Investment Company 0.2% Fidelity Institutional Money Market Portfolio, 0.100%(d) $ Total Short-Term Investment (Cost $574,571) Total Investments (Cost $197,477,450) 99.7% Assets in Excess of Other Liabilities 0.3% TOTAL NET ASSETS 100.0% $ (a) Non Income Producing. (b) Foreign Issued Security. (c) All or a portion of the investment is designated by the Fund as collateral for written options. As of March 31, 2015 the fair value of collateral was $41,375,628. (d) This security has a fluctuating yield. The yield listed is the 7-day yield as of March 31, 2015. (e) Illiquid restricted security; fair value is determined by the Valuation Committee as delegated by the USA Mutuals Board of Trustees. (f) Private Placement. (g) Affiliated issuer. See Note 3 of the Notes to Financial Statements. ADR – American Depositary Receipt. PLC – Public Limited Company. The accompanying notes are an integral part of these financial statements. 13 SCHEDULE OF OPTIONS WRITTEN USA Mutuals Barrier Fund March 31, 2015 WRITTEN CALL OPTIONS 0.3% Contracts Value Altria Group, Inc.: Expiration: June, 2015, Exercise Price: $52.50 $ Expiration: June, 2015, Exercise Price: $55.00 The Boeing Co.: Expiration: May, 2015, Exercise Price: $160.00 Caesars Entertainment Corp.: Expiration: April, 2015, Exercise Price: $12.00 Expiration: April, 2015, Exercise Price: $13.00 Expiration: May, 2015, Exercise Price: $10.00 Constellation Brands, Inc. - Class A: Expiration: April, 2015, Exercise Price: $105.00 General Dynamics Corp.: Expiration: May, 2015, Exercise Price: $145.00 Las Vegas Sands Corp.: Expiration: April, 2015, Exercise Price: $62.50 Lockheed Martin Corp.: Expiration: June, 2015, Exercise Price: $210.00 MGM Resorts International: Expiration: April, 2015, Exercise Price: $21.00 Expiration: April, 2015, Exercise Price: $22.00 Expiration: April, 2015, Exercise Price: $23.00 Expiration: May, 2015, Exercise Price: $23.00 Expiration: June, 2015, Exercise Price: $25.00 Molson Coors Brewing Co. - Class B: Expiration: April, 2015, Exercise Price: $80.00 50 Northrop Grumman Corp.: Expiration: May, 2015, Exercise Price: $170.00 Raytheon Co.: Expiration: May, 2015, Exercise Price: $110.00 Reynolds American Inc.: Expiration: May, 2015, Exercise Price: $65.00 1 Expiration: May, 2015, Exercise Price: $72.50 Smith & Wesson Holding Corp.: Expiration: April, 2015, Exercise Price: $14.00 Expiration: June, 2015, Exercise Price: $13.00 The accompanying notes are an integral part of these financial statements. 14 SCHEDULE OF OPTIONS WRITTEN (Continued) USA Mutuals Barrier Fund March 31, 2015 WRITTEN CALL OPTIONS 0.3% (Continued) Contracts Value Sturm, Ruger & Co., Inc.: Expiration: April, 2015, Exercise Price: $37.50 2 $ Expiration: April, 2015, Exercise Price: $40.00 3 Expiration: April, 2015, Exercise Price: $42.50 20 United Technologies Corp.: Expiration: May, 2015, Exercise Price: $125.00 Total Written Call Options (Premiums received $1,133,922) $ The accompanying notes are an integral part of these financial statements. 15 PORTFOLIO OF INVESTMENTS USA Mutuals Generation Wave Growth Fund March 31, 2015 COMMON STOCKS 60.0% Shares Value Accommodation & Food Services 16.7% Las Vegas Sands Corp.(c) $ McDonald’s Corp.(c) MGM Resorts International(a)(c) Yum! Brands, Inc.(c) Arts, Entertainment & Recreation 2.9% Boyd Gaming Corp.(a)(c) Finance and Insurance 6.2% JPMorgan Chase & Co.(c) Information 5.0% Verizon Communications Inc.(c) Manufacturing 19.3% Aerospace Product & Parts Manufacturing 2.9% Smith & Wesson Holding Corp.(a)(c) Sturm, Ruger & Co., Inc. Beverage Manufacturing 4.2% The Coca-Cola Co.(c) Engine, Turbine, and Power Transmission Equipment Manufacturing 4.1% Caterpillar Inc.(c) Petroleum and Coal Products Manufacturing 5.4% Chevron Corp.(c) Tobacco Manufacturing 2.7% Lorillard, Inc. Mining, Quarrying and Oil & Gas Extraction 4.1% Barrick Gold Corp.(b)(c) EXCO Resources, Inc.(c) Peabody Energy Corp.(c) The accompanying notes are an integral part of these financial statements. 16 PORTFOLIO OF INVESTMENTS (Continued) USA Mutuals Generation Wave Growth Fund March 31, 2015 COMMON STOCKS 60.0% (Continued) Shares Value Professional, Scientific, and Technical Services 1.6% McDermott International, Inc.(a)(b)(c) $ Retail Trade 4.2% Wal-Mart Stores, Inc.(c) Total Common Stocks (Cost $6,307,593) EXCHANGE TRADED FUNDS 22.5% ETFS Gold Trust(a) PIMCO Total Return Exchange-Traded Fund PowerShares Fundamental High Yield Corporate Bond Portfolio PowerShares Senior Loan Portfolio ProShares Short 20+ Year Treasury(a) ProShares Ultra Bloomberg Crude Oil(a)(c) Total Exchange Traded Funds (Cost $2,355,618) EXCHANGE TRADED NOTES 8.7% ELEMENTS Linked to Rogers International Commodity Index(a)(b) iPath Bloomberg Commodity Index Total Return(a)(b) iPath S&P GSCI Crude Oil Total Return Index ETN(a)(b) Total Exchange Traded Notes (Cost $1,369,763) LIMITED PARTNERSHIP 6.1% United States Natural Gas Fund, LP(a)(c) Total Limited Partnership (Cost $891,631) PURCHASED PUT OPTIONS 3.4% SPDR S&P rust(c): Expiration: April, 2015, Exercise Price: $205 Expiration: April, 2015, Exercise Price: $206 Expiration: April, 2015, Exercise Price: $208 Expiration: May, 2015, Exercise Price: $208 Expiration: May, 2015, Exercise Price: $211 Total Purchased Put Options (Cost $399,857) The accompanying notes are an integral part of these financial statements. 17 PORTFOLIO OF INVESTMENTS (Continued) USA Mutuals Generation Wave Growth Fund March 31, 2015 SECTOR FUND 0.9% Shares Value Market Vectors Gold Miners ETF $ Total Sector Fund (Cost $129,241) SHORT-TERM INVESTMENT 2.1% Investment Company 2.1% Fidelity Institutional Money Market Portfolio, 0.100%(d) Total Short-Term Investment (Cost $200,139) Total Investments (Cost $11,653,842) 103.7% Liabilities in Excess of Other Assets (3.7)% ) TOTAL NET ASSETS 100.0% $ (a) Non Income Producing. (b) Foreign Issued Security. (c) All or a portion of the investment is designated by the Fund as collateral for written options. As of March 31, 2015 the fair value of collateral is $6,544,590. (d) This security has a fluctuating yield. The yield listed is the 7-day yield as of March 31, 2015. The accompanying notes are an integral part of these financial statements. 18 SCHEDULE OF OPTIONS WRITTEN USA Mutuals Generation Wave Growth Fund March 31, 2015 WRITTEN CALL OPTIONS 1.9% Contracts Value Barrick Gold Corp.: Expiration: April, 2015, Exercise Price: $12.00 50 $ Boyd Gaming Corp.: Expiration: June, 2015, Exercise Price: $14.00 Caterpillar Inc.: Expiration: May, 2015, Exercise Price: $77.50 50 Chevron Corp.: Expiration: May, 2015, Exercise Price: $110.00 50 The Coca-Cola Co.: Expiration: May, 2015, Exercise Price: $42.00 EXCO Resources, Inc.: Expiration: June, 2015, Exercise Price: $2.00 JPMorgan Chase & Co.: Expiration: May, 2015, Exercise Price: $60.00 Las Vegas Sands Corp.: Expiration: May, 2015, Exercise Price: $57.50 60 McDermott International, Inc.: Expiration: May, 2015, Exercise Price: $4.00 McDonald’s Corp.: Expiration: April, 2015, Exercise Price: $95.00 50 MGM Resorts International: Expiration: April, 2015, Exercise Price: $22.00 Peabody Energy Corp.: Expiration: June, 2015, Exercise Price: $6.00 ProShares Ultra Bloomberg Crude Oil: Expiration: April, 2015, Exercise Price: $9.00 Expiration: April, 2015, Exercise Price: $10.00 Smith & Wesson Holding Corp.: Expiration: June, 2015, Exercise Price: $13.00 United States Natural Gas Fund, LP: Expiration: April, 2015, Exercise Price: $14.00 Expiration: April, 2015, Exercise Price: $15.00 Verizon Communications Inc.: Expiration: May, 2015, Exercise Price: $50.00 Wal-Mart Stores, Inc.: Expiration: May, 2015, Exercise Price: $82.50 50 The accompanying notes are an integral part of these financial statements. 19 SCHEDULE OF OPTIONS WRITTEN (Continued) USA Mutuals Generation Wave Growth Fund March 31, 2015 WRITTEN CALL OPTIONS 1.9% (Continued) Contracts Value Yum! Brands, Inc.: Expiration: April, 2015, Exercise Price: $72.50 50 $ Total Written Call Options (Premiums received $258,515) WRITTEN PUT OPTIONS 1.5% SPDR S&P rust: Expiration: April, 2015, Exercise Price: $200.00 Expiration: April, 2015, Exercise Price: $203.00 Expiration: May, 2015, Exercise Price: $201.00 Expiration: May, 2015, Exercise Price: $202.00 Total Written Put Options (Premiums received $163,062) Total Written Options (Premiums received $421,577) $ The accompanying notes are an integral part of these financial statements. 20 (This Page Intentionally Left Blank.) 21 FINANCIAL STATEMENTS Statements of Assets and Liabilities March 31, 2015 USA Mutuals USA Mutuals Generation Wave Barrier Fund Growth Fund ASSETS Investments, at cost Unaffiliated issuers $ $ Affiliated issuers — Investments, at value Unaffiliated issuers $ $ Affiliated issuers — Due from brokers Income receivable Receivable for capital shares sold — Receivable for investments sold — Receivable from Advisor — Other assets TOTAL ASSETS LIABILITIES Written options, at value (premiums received of $1,133,922 and $421,577, respectively) (Note 2) Payable for distribution fees — Payable to affiliates Payable to Trustees Payable to Advisor — Payable for capital shares redeemed Payable for investments purchased — Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment income (loss) ) Accumulated net realized loss ) ) Net unrealized appreciation (depreciation) on: Investments ) Purchased options — Written options NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 22 FINANCIAL STATEMENTS Statements of Assets and Liabilities (Continued) March 31, 2015 USA Mutuals USA Mutuals Generation Wave Barrier Fund Growth Fund Institutional Class: Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ Investor Class: Net assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ $ Class A: Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and minimum offering price per share(1)(3) $ Maximum offering price per share (net asset value per share divided by 0.9425)(2) $ Class C: Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share (may be subject to contingent deferred sales charge)(1)(4) $ A redemption fee of 1.00% is assessed against shares redeemed within 60 days of purchase. Reflects a maximum sales charge of 5.75%. A contingent deferred sales charge (“CDSC”) of 1.00% may be imposed on share purchases of $1 million or more that are redeemed within 18 months of purchase. A CDSC of 1.00% may be charged on shares redeemed within twelve months of purchase. The accompanying notes are an integral part of these financial statements. 23 FINANCIAL STATEMENTS Statements of Operations For the Year Ended March 31, 2015 USA Mutuals USA Mutuals Generation Wave Barrier Fund Growth Fund INVESTMENT INCOME Dividend income (Net of foreign withholding tax of $151,092 and $413, respectively) $ $ Interest income TOTAL INVESTMENT INCOME EXPENSES Advisory fees (Note 3) Distribution fees - Investor Class (Note 3) — Distribution fees - Class A (Note 3) — Distribution fees - Class C (Note 3) — Transfer agent fees and expenses (Note 3) Administration fees (Note 3) Federal and state registration fees Fund accounting fees (Note 3) Custody fees (Note 3) Reports to shareholders Legal fees Chief compliance officer fees and expenses Audit fees Trustees’ fees and related expenses Other expenses TOTAL EXPENSES BEFORE INTEREST EXPENSE Interest expense (Note 6) — TOTAL EXPENSES Less waivers by Advisor (Note 3) — ) NET EXPENSES NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND OPTION CONTRACTS Net realized gain (loss) from security transactions: Investments Purchased options (Note 2) ) ) Written options (Note 2) Change in net unrealized appreciation/depreciation on: Investments ) ) Purchased options (Note 2) — ) Written options (Note 2) ) REALIZED AND UNREALIZED LOSS ON INVESTMENTS AND OPTION CONTRACTS ) ) NET INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS $ $ ) The accompanying notes are an integral part of these financial statements. 24 FINANCIAL STATEMENTS USA Mutuals Barrier Fund Statements of Changes in Net Assets Year Ended Year Ended March 31, 2015 March 31, 2014 FROM OPERATIONS Net investment income $ $ Net realized gain (loss) on: Investments ) Purchased options ) ) Written options Change in net unrealized appreciation/depreciation on: Investments ) Purchased options — Written options ) Net increase in net assets from operations FROM DISTRIBUTIONS Net investment income: Institutional Class ) — Investor Class ) ) Class A ) ) Class C ) ) Net decrease in net assets from distributions paid ) ) FROM CAPITAL SHARE TRANSACTIONS (Note 4) Proceeds from sale of shares Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) ) Redemption fees Net increase (decrease) in net assets from capital share transactions ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of year End of year (including accumulated net investment income of $2,116,963 and $2,532,374, respectively) $ $ The accompanying notes are an integral part of these financial statements. 25 FINANCIAL STATEMENTS USA Mutuals Generation Wave Growth Fund Statements of Changes in Net Assets Year Ended Year Ended March 31, 2015 March 31, 2014 FROM OPERATIONS Net investment loss $ ) $ ) Net realized gain (loss) on: Investments Purchased options ) ) Written options Change in net unrealized appreciation/depreciation on: Investments ) Purchased options ) — Written options Net increase (decrease) in net assets from operations ) FROM DISTRIBUTIONS Net investment income — ) Net decrease in net assets from distributions paid — ) FROM CAPITAL SHARE TRANSACTIONS (Note 4) Proceeds from sale of shares Net asset value of shares issued in reinvestment of distributions to shareholders — Payments for shares redeemed ) ) Redemption fees — Net decrease in net assets from capital share transactions ) ) TOTAL DECREASE IN NET ASSETS ) ) NET ASSETS Beginning of year End of year (including accumulated net investment loss of $51,454 and $32,571, respectively) $ $ The accompanying notes are an integral part of these financial statements. 26 FINANCIAL STATEMENTS USA Mutuals Barrier Fund Financial Highlights – Institutional Class The table below sets forth per share data for a share outstanding of the Fund throughout the period presented. Year Ended March 31, 2015(1) Net Asset Value, Beginning of Year $ Income (loss) from investment operations: Net investment income Net realized and unrealized loss on investments Total from investment operations ) Less distributions paid: From net investment income ) Net Asset Value, End of Year $ Total Return )% Supplemental Data and Ratios: Net assets at end of year (000’s) $ 41 Ratio of expenses to average net assets: Before waiver and expense reimbursement % After waiver and expense reimbursement(3) % Ratio of net investment income to average net assets: Before waiver and expense reimbursement % After waiver and expense reimbursement(3) % Portfolio turnover rate(4) % The USA Mutuals Barrier Fund Institutional Class shares commenced operations on April 1, 2014. Calculated using the average shares outstanding method. The Advisor has contractually agreed, effective through July 31, 2015, to limit the Fund’s total annual fund operating expenses (exclusive of taxes, interest and dividends on short positions, brokerage, acquired fund fees and expenses and extraordinary expenses) to 1.24% of average net assets of the Fund for Institutional Class shares. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. Due to the timing of capital share transactions, the per share amount of net realized and unrealized loss on investments varies from the amounts shown in the statement of operations. The accompanying notes are an integral part of these financial statements. 27 FINANCIAL STATEMENTS USA Mutuals Barrier Fund Financial Highlights – Investor Class The table below sets forth per share data for a share outstanding of the Fund throughout each year presented. Year Ended March 31, Net Asset Value, Beginning of Year $ Income (loss) from investment operations: Net investment income Net realized and unrealized gain (loss) on investments ) Total from investment operations Less distributions paid: From net investment income ) Paid-in capital from redemption fees (Note 2) Net Asset Value, End of Year $ Total Return % Supplemental Data and Ratios: Net assets at end of year (000’s) $ Ratio of expenses to average net assets: Before waiver and expense reimbursement % After waiver and expense reimbursement(4) % Ratio of net investment income to average net assets: Before waiver and expense reimbursement % After waiver and expense reimbursement(4) % Portfolio turnover rate %(5) %(5) %(5) %(5) % Calculated using the average shares outstanding method. Per share net investment income was calculated prior to tax adjustments. Less than one cent per share. The Advisor has contractually agreed, effective July 29, 2013 through July 31, 2015, to limit the Fund’s total annual fund operating expenses (exclusive of taxes, interest and dividends on short sales, brokerage, dividends on short positions, acquired fund fees and expenses and extraordinary expenses) to 1.49% of average net assets of the Fund for Investor Class shares. From August 1, 2009 through July 28, 2013, the Advisor had contractually agreed to limit the Fund’s total annual fund operating expenses to 1.85% of average net assets of the Fund for Investor Class shares. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. 28 FINANCIAL STATEMENTS USA Mutuals Barrier Fund Financial Highlights – Class A The table below sets forth per share data for a share outstanding of the Fund throughout each period presented. Period Ended Year Ended March 31, March 31, Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gain (loss) on investments ) Total from investment operations Less distributions paid: From net investment income ) ) ) — Paid-in capital from redemption fees (Note 2) — Net Asset Value, End of Period $ Total Return(5) % % % %(6) Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver and expense reimbursement % % % %(7) After waiver and expense reimbursement(8) % % % %(7) Ratio of net investment income to average net assets: Before waiver and expense reimbursement % % % %(7) After waiver and expense reimbursement(8) % % % %(7) Portfolio turnover rate(9) % The USA Mutuals Barrier Fund Class A shares commenced operations on December 8, 2011. Calculated using the average shares outstanding method. Per share net investment income was calculated prior to tax adjustments. Less than one cent per share. Based on net asset value, which does not reflect the sales charge. Not annualized. Annualized. The Advisor has contractually agreed, effective July 29, 2013 through July 31, 2015, to limit the Fund’s total annual fund operating expenses (exclusive of taxes, interest and dividends on short sales, brokerage, dividends on short positions, acquired fund fees and expenses and extraordinary expenses) to 1.49% of average net assets of the Fund for Class A shares. Prior to July 29, 2013, the Advisor had contractually agreed to limit the Fund’s total annual fund operating expenses to 1.85% of average net assets of the Fund for Class A shares. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. 29 FINANCIAL STATEMENTS USA Mutuals Barrier Fund Financial Highlights – Class C The table below sets forth per share data for a share outstanding of the Fund throughout each period presented. Period Ended Year Ended March 31, March 31, Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations ) Less distributions paid: From net investment income ) ) ) — Paid-in capital from redemption fees (Note 2) — Net Asset Value, End of Period $ Total Return(5) )% % % %(6) Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver and expense reimbursement % % % %(7) After waiver and expense reimbursement(8) % % % %(7) Ratio of net investment income to average net assets: Before waiver and expense reimbursement % % % %(7) After waiver and expense reimbursement(8) % % % %(7) Portfolio turnover rate(9) % The USA Mutuals Barrier Fund Class C shares commenced operations on December 8, 2011. Calculated using the average shares outstanding method. Per share net investment income was calculated prior to tax adjustments. Less than one cent per share. Based on net asset value, which does not reflect the sales charge. Not annualized. Annualized. The Advisor has contractually agreed, effective July 29, 2013 through July 31, 2015, to limit the Fund’s total annual fund operating expenses (exclusive of taxes, interest and dividends on short sales, brokerage, dividends on short positions, acquired fund fees and expenses and extraordinary expenses) to 2.24% of average net assets of the Fund for Class C shares. Prior to July 29, 2013, the Advisor had contractually agreed to limit the Fund’s total annual fund operating expenses to 2.60% of average net assets of the Fund for Class C shares. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. Due to the timing of capital share transactions, the per share amount of net realized and unrealized loss on investments varies from the amounts shown in the statement of operations. The accompanying notes are an integral part of these financial statements. 30 FINANCIAL STATEMENTS USA Mutuals Generation Wave Growth Fund Financial Highlights – Investor Class The table below sets forth per share data for a share outstanding of the Fund throughout each year presented. Year Ended March 31, Net Asset Value, Beginning of Year $ Income (loss) from investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less distributions paid: From net investment income — ) ) — — Paid-in capital from redemption fees (Note 2)(2) Net Asset Value, End of Year $ Total Return )% % % )% % Supplemental Data and Ratios: Net assets at end of year (000’s) $ Ratio of expenses to average net assets:(3) Before waiver and expense reimbursement % After waiver and expense reimbursement(4) % Ratio of net investment income (loss) to average net assets:(3) Before waiver and expense reimbursement )% )% % )% )% After waiver and expense reimbursement(4) )% )% % % )% Portfolio turnover rate % Per share net investment income (loss) was calculated prior to tax adjustments. Less than one cent per share. Does not include expenses of investment companies in which the Fund invests. The Advisor has contractually agreed, effective August 1, 2009 through July 31, 2015, to limit the Fund’s total annual fund operating expenses (exclusive of taxes, interest and dividends on short positions, brokerage, acquired fund fees and expenses and extraordinary expenses) to 1.75% of average net assets of the Fund. The accompanying notes are an integral part of these financial statements. 31 NOTES TO FINANCIAL STATEMENTS March 31, 2015 (1)Organization USA Mutuals (the “Trust”) is organized as a Delaware statutory trust under a Declaration of Trust dated March 20, 2001.The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The USA Mutuals Barrier Fund and the USA Mutuals Generation Wave Growth Fund (individually a “Fund” and collectively the “Funds”), each represent a distinct portfolio with its own investment objectives and policies within the Trust.The USA Mutuals Barrier Fund is a diversified fund and the USA Mutuals Generation Wave Growth Fund is a non-diversified fund.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.The assets of the Trust are segregated, and a shareholder’s interest is limited to the Funds in which shares are held.Each Fund is currently authorized to offer Class A, Class C and Investor Class shares, and the USA Mutuals Barrier Fund is authorized to offer Institutional Class shares.Class A and Class C shares of the USA Mutuals Generation Wave Growth Fund are offered in a separate prospectus and SAI.The four classes differ principally in their respective distribution expense arrangements as well as their respective sales and redemption fee arrangements.All classes of shares have identical rights to earnings, assets and voting privileges, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes.Class A shares are subject to an initial maximum sales charge of 5.75% imposed at the time of purchase.The sales charge declines as the amount purchased increases in accordance with the Funds’ prospectuses.A contingent deferred sales charge of 1.00% may be imposed on Class A share purchases of $1 million or more that are redeemed within 18 months of purchase.Class C shares are subject to a 1.00% contingent deferred sales charge for redemptions made within twelve months of purchase, in accordance with the Funds’ prospectuses.The contingent deferred sales charge for these Class C shares is based on the net asset value of the shares at the time of purchase.Investor Class and Institutional Class shares are no-load shares. The USA Mutuals Barrier Fund Investor Class shares became effective and commenced operations on August 30, 2002.The USA Mutuals Barrier Fund Class A and Class C shares became effective and commenced operations on December 8, 2011.The USA Mutuals Barrier Fund Institutional Class shares became effective and commenced operations on April 1, 2014.The USA Mutuals Generation Wave Growth Fund Investor Class shares became effective and commenced operations on June 21, 2001.While the USA Mutuals Generation Wave Growth Fund’s Class A and Class C shares are effective, only Investor Class shares have been offered and issued to date. The Funds are managed by USA Mutuals Advisors, Inc. (the “Advisor”). The investment objective of the USA Mutuals Barrier Fund is long-term growth of capital.The investment objective of the USA Mutuals Generation Wave Growth Fund is capital appreciation over the long term with low volatility and low correlation to the equity markets. 32 NOTES TO FINANCIAL STATEMENTS (Continued) March 31, 2015 (2)Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of the financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). (a)Investment Valuation Securities traded on a national securities exchange are valued at the latest reported sale price on such exchange.Exchange traded securities and funds for which there were no transactions are valued at the latest bid prices.Mutual funds are valued at their respective net asset values (“NAVs”).Most underlying fund securities are valued primarily on the basis of current market quotations or on the basis of information furnished by a pricing service. All equity securities that are listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) are valued using the NASDAQ Official Closing Price (“NOCP”).Debt securities (other than short-term obligations) are valued at prices furnished by a pricing service, subject to review by the Funds’ Advisor.Short-term obligations (maturing within 60 days) are valued on an amortized cost basis, which approximates fair value.Securities for which market quotations are not readily available and other assets for which market quotations do not accurately reflect fair value for a security held by an underlying fund or if the value of a security held by an underlying fund has been materially affected by events occurring after the close of the applicable exchange or market on which the security is principally traded (e.g., a foreign exchange or market), that security may be valued at its fair value as determined by the Advisor under the supervision of the Funds’ Board of Trustees.When the NAV of an underlying fund is unavailable, it is valued at fair value as determined by the Advisor under the supervision of the Funds’ Board of Trustees. When determining fair value, the following factors are taken into consideration: (i) fundamental analytical data relating to the investment; (ii) the nature and duration of restrictions on disposition of the securities; and (iii) an evaluation of the forces which influence the market in which these securities are purchased and sold. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and the lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace.Specifically, composite pricing looks at the last trades on the exchanges where the options are traded.If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and the lowest ask price across the exchange where the option is traded.Non-exchange traded options will also be valued at the mean between bid and asked prices.Non-exchange traded options and options valued using mean prices when there were no trades as of measurement date will be classified as Level 2 investments.“Fair value” of other private options are valued by the Advisor under the supervision of the Funds’ Board of Trustees. The Funds have adopted fair valuation accounting standards which establish an authoritative definition of fair value and a three-tier hierarchy to distinguish between: 33 NOTES TO FINANCIAL STATEMENTS (Continued) March 31, 2015 (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs), and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs), and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the fair value of the Funds’ investments.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on quoted prices for investments in active markets that the Funds have the ability to access at the measurement date. Valuation adjustments are not applied to Level 1 investments. Level 2 – Valuations based on other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc). Level 3 – Valuations based on significant unobservable inputs (including the Funds’ own assumptions and judgment in determining the fair value of investments). Inputs that are used in determining fair value of an investment may include price information, credit data, volatility statistics, and other factors. These inputs can vary between investments, and are affected by various factors such as the type of investment, and the volume and level of activity for that investment or similar investments in the marketplace. The inputs will be considered by the Advisor, along with any other relevant factors in the calculation of an investment’s fair value. The Funds use prices and inputs that are current as of the measurement date, which may include periods of market dislocations. During these periods, the availability of prices and inputs may be reduced for many investments. This condition could cause an investment to be reclassified between the various levels within the hierarchy. Investments falling into the Level 3 category are illiquid. Level 3 fair values are estimated and are priced by the valuation committee as delegated by the Board of Trustees, by relying on information provided by the underlying companies. In determining fair value, both qualitative and quantitative factors are considered. Level 3 investments as of March 31, 2015 are in the craft liquor industry. Inputs may include market information related to valuations of similar companies (generally based on cases sold), specific case sale information for each company, financial statements, real estate valuations, and other factors provided by the underlying companies. The valuation methodology used for the fiscal year ended March 31, 2015 considered cases sold, real estate valuations, business plan forecasts compared to actual results, and the implementation of specific sales strategies. This approach is sensitive to changes in case sales, financial information, and estimates related to real estate valuations. A decrease in these estimates and inputs would cause fair value to decrease. Because of the inherent uncertainty of valuations utilizing the above procedures, the estimated fair values may differ from the values that another party 34 NOTES TO FINANCIAL STATEMENTS (Continued) March 31, 2015 might estimate or that would have been used had a ready market for the investment existed. The differences could be material. The estimated fair values may also be influenced by various market trends and can fluctuate significantly. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ investments and options written as of March 31, 2015: USA Mutuals Barrier Fund Level 1 Level 2 Level 3 Total Common Stocks Aerospace & Defense $ $
